Citation Nr: 1614029	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-01 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for glaucoma.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for pseudoseizures, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

5.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

6.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity since December 17, 2008.

7.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity since December 17, 2008.

8.  Entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the right (major) upper extremity.

9.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left (minor) upper extremity.

10.  Entitlement to a separate disability rating for neurological stroke residuals affecting the left upper extremity and left lower extremity.

11.  Entitlement to an effective date prior to December 17, 2008, for the award of service connection for atherosclerotic cardiovascular disease, status post myocardial infarction with chronic congestive heart failure (cardiac disability).

12.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

13.  Entitlement to specially adapted housing or a special home adaption grant.

14.  Entitlement to restoration of a 20 percent rating for peripheral neuropathy of the right lower extremity, reduced to 10 percent from July 2, 2004, to December 17, 2008, to include entitlement to a rating in excess of 10 percent for that period.

15.  Entitlement to restoration of a 20 percent rating for peripheral neuropathy of the right lower extremity, reduced to 10 percent from July 2, 2004, to December 17, 2008, to include entitlement to a rating in excess of 10 percent for that period.

16.  Entitlement to an effective date prior to December 17, 2008, for award of special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.

17.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to December 17, 2008.

REPRESENTATION

Appellant represented by: Sandra E. Booth, Esq.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from November 1966 to June 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2010 and June 2010 rating decisions of the RO in Jackson, Mississippi.

In a decision dated in September 2012, the Board granted service connection for an acquired psychiatric disorder, an issue which had been the subject of multiple remands from the United States Court of Appeals for Veterans' Claims (Veterans Court).  Also in that decision, the Board remanded the issues of entitlement to service connection for hypertension, glaucoma, pseudoseizures, erectile dysfunction, diabetes, peripheral neuropathy of the bilateral upper and lower extremities, residuals of a stroke, cardiac disorders, the claim for an earlier effective date for SMC benefits, and the claims for automobile and adaptive equipment and specially adapted housing.  Those issues are not subject to any remand or instructions from the Veterans Court.  The appeal has since been returned to the Board for further appellate action. 

The Board acknowledges receipt by the RO of the VA Form 9 regarding the issue of entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder.  As there is indication in the record that development of that issue is still ongoing, and as the issue has not yet been certified to the Board, the Board will defer adjudication of that issue until such time as the RO confirms that development has been completed.  

The Veteran is currently in receipt of a 100 percent combined rating for service-connected disabilities since December 17, 2008.  The issue of TDIU entitlement prior to December 17, 2008, is a component of the rating claims on appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The issues of entitlement to restoration of a 20 percent rating for peripheral neuropathy of the right lower extremity, reduced to 10 percent effective July 2, 2004, to December 17, 2008, to include entitlement to a disability rating in excess of 10 percent for that period; entitlement to restoration of a 20 percent rating for peripheral neuropathy of the left lower extremity, reduced to 10 percent effective July 2, 2004, to December 17, 2008, to include entitlement to a disability rating in excess of 10 percent for that period; entitlement to an effective date prior to December 17, 2008, for award of SMC based on the need for regular aid and attendance or housebound status; and entitlement to TDIU prior to December 17, 2008, are addressed in the Remand below and are therein Remanded to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if additional action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied service connection for glaucoma; at the time of that decision, service connection was not in effect for diabetes mellitus, but has since been granted.  

2.  In an April 2003 rating decision, the RO denied service connection for hypertension; at the time of that decision, the evidence substantiated a current diagnosis of hypertension and a current service-connected disability of diabetes mellitus, but did not substantiate a nexus between the service-connected diabetes and the and nonservice-connected hypertension.  

3.  The evidence received since the April 2003 rating decision does not address the unestablished fact of a nexus between hypertension and diabetes mellitus necessary to substantiate service connection for hypertension.

4.  Glaucoma is not related to service and is not related to or permanently worsened beyond natural progress by service-connected disabilities.

5.  Pseudoseizures are not related to service and are not related to or permanently worsened beyond natural progress by service-connected disabilities.

6.  Erectile dysfunction is not related to service and is not related to or permanently worsened beyond natural progress by service-connected disabilities.

7.  For the entire period on appeal, the Veteran's diabetes mellitus has been manifested by the requirement of oral hypoglycemic agents and/or insulin, and regulation of diet, but not the requirement for regulation of activities for control.  

8.  Since December 17, 2008, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by incomplete paralysis of the sciatic nerve with impairment that is no more than moderate.

9.  Since December 17, 2008, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by incomplete paralysis of the sciatic nerve with impairment that is no more than moderate.

10.  For the entire period on appeal, the Veteran's peripheral neuropathy of the right upper extremity has been manifested by incomplete paralysis of the ulnar nerve of the major arm with impairment that is no more than moderate.  

11.  For the entire period on appeal, the Veteran's peripheral neuropathy of the left upper extremity has been manifested by incomplete paralysis of the ulnar nerve of the minor arm with impairment that is no more than moderate. 

12.  The Veteran is being fully compensated for neurological impairment of the left upper and lower extremity and an additional rating for stroke residuals would amount to pyramiding. 

13.  New and material evidence was received within one year of the April 2003 decision denying service connection for a cardiac disorder; the earliest date of a pending service connection claim is October 28, 2002.

14.  The Veteran does not have a service-connected disability that includes loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or amyotrophic lateral sclerosis.

15.  The Veteran does not have a permanent and total service-connected disability due to the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

16.  The Veteran does not have permanent and total service-connected disability that: includes the anatomical loss or loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).

CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for glaucoma have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

3.  Glaucoma was not incurred in service and is not proximately due to or a result of service-connected disabilities.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.306, 3.310 (2015).

4.  Pseudoseizures were not incurred in service and are not proximately due to or a result of service-connected disabilities.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.306, 3.310 (2015).

5.  Erectile dysfunction was not incurred in service and is not proximately due to or a result of service-connected disabilities.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.306, 3.310 (2015).

6.  The criteria for a disability rating higher than 20 percent for diabetes mellitus have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.4.119, Diagnostic Code 7913 (2015).

7.  Since December 17, 2008, the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2015).

8.  Since December 17, 2008, the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2015).

9.  The criteria for a disability rating higher than 30 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2015).

10.  The criteria for a disability rating higher than 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2015).

11.  The criteria for assignment of a separate disability rating for neurological residuals of a stroke affecting the left upper and lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8515, 8520 (2015).

12.  The criteria for an effective date of October 28, 2002, for the award of service connection for atherosclerotic cardiovascular disease are met; the criteria for an effective date prior to October 28, 2002, have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5101 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2015).

13.  The eligibility criteria for automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.808 (2015).

14.  The eligibility criteria for specially adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.809 (2015).

15.  The eligibility criteria for a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen Service Connection

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In a May 2005 rating decision, the RO denied service connection for glaucoma.  At the time of the denial, service connection was not in effect for diabetes mellitus.  Therefore, as the Veteran's primary assertion is that glaucoma is secondary to diabetes mellitus, the current claim is not based on the same factual basis as was present in May 2005.  As such, the Board finds that reopening of entitlement to service connection for glaucoma is warranted.  The merits of that issue will be addressed below.  

In an April 2003 rating decision, service connection for hypertension was denied.  The RO essentially treated hypertension and heart disease as a single claim.  However, at the time of the denial in April 2003, the evidence substantiated a current diagnosis of hypertension and substantiated a current service-connected disability of diabetes.  The evidence did not substantiate a nexus between the service-connected disability and the nonservice-connected hypertension.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran applied to reopen the claim in January 2009.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the April 2003 decision includes VA treatment records, VA examinations for diabetes, and additional statements from the Veteran and his representative.  

Notably, a letter dated February 3, 2004, from M. Al-Bassam, MD addresses the Veteran's heart disease, noting that this was not significant when he examined the Veteran in 1990 or 1991.  The Board has determined that this evidence is new and material with respect to the issue of entitlement to service connection for cardiac disability, as discussed below.  However, this note does not address hypertension at all and does not address any link between hypertension and diabetes mellitus.  It is therefore not new and material with respect to service connection for hypertension.  

A March 2009 VA examination resulted in a diagnosis of "essential" hypertension.  Essential hypertension is defined as hypertension occurring without discoverable organic cause.  Dorland's Illustrated Medical Dictionary 909 (31st ed., 2007).  The VA treatment records continue to show that the Veteran has hypertension.  However, neither they nor the VA diabetes examinations are new and material for purposes of reopening of the claim, as they do not address the question of whether the Veteran's hypertension is related to a service-connected disability in a way that is neither cumulative nor redundant of evidence previously of record or in a way that raises a reasonable possibility of substantiating the claim.  

The Veteran's statements submitted in support of his application to reopen are presumed credible.  However, while he is competent to describe his observable symptoms, his statements are not competent evidence as to a relationship between hypertension and diabetes mellitus.  

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

In this case, establishing the etiology of hypertension is not the equivalent of relating a broken bone to a concurrent injury (Jandreau, at 1377), but requires medical knowledge regarding the potential causes of hypertension.  These are not matters that are capable of lay observation.  

Without any competent evidence or opinion that the Veteran's hypertension is related to a service-connected disability, the newly-received evidence does not relate to an unestablished fact in a way that raises a reasonable possibility of substantiating the Veteran's claim, and therefore, it is not new and material for purposes of reopening of the claim.

The Veteran has not asserted any other basis for the claim.  The Board acknowledges that service connection has since been granted for a cardiac disability; however, the Veteran has made no assertion regarding a relationship between that disability and his hypertension and the newly received evidence does not address such a relationship. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for hypertension has not been received.  As such, the decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection Claims

The Veteran is seeking service connection for pseudoseizures, erectile dysfunction, and glaucoma, on the basis that each condition is related to his service-connected diabetes mellitus.

The law governing service connection is set out above.  In addition, for specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Glaucoma, pseudoseizures and erectile dysfunction are not included among the enumerated "chronic" disabilities.  

Service treatment records reveal no treatment for glaucoma, pseudoseizures, or erectile dysfunction at any time during service.  The first diagnosis of glaucoma was noted to be approximately 10 years prior to a VA examination in April 2010.  A November 1996 VA eye examination revealed only temporary changes in refractive error due to the abnormal rise and fall of his blood glucose.  There was no diagnosis of glaucoma or any chronic eye condition.  The onset of pseudoseizures was apparently after a stroke in 2007.  The onset of erectile dysfunction was apparently in 1999.  The Veteran does not contend that these disorders existed in service.  His contention is that they are proximately due to or a result of his service-connected diabetes mellitus.  

The Board finds that relating current diagnoses of glaucoma, pseudoseizures, and erectile dysfunction to a disease such as diabetes mellitus is not the equivalent of relating a broken bone to a concurrent injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of these disorders, and the inherently medical question of how diabetes mellitus might cause or worsen such disorders.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed disorders and diabetes mellitus.  

The RO obtained medical opinions regarding each claim.  In an April 2010 report, a VA eye examiner diagnosed chronic open angle glaucoma and opined that the condition is not related to diabetes mellitus and was not aggravated by diabetes mellitus.  The examiner also diagnosed nuclear sclerotic cataracts, bilaterally, and opined that these were less likely than not related to diabetes mellitus as people in this age group tend to develop cataracts as part of the aging change.  The examiner found that there was no diabetic retinopathy.  

There is no medical opinion that purports to relate the Veteran's glaucoma, or any other eye disorder to service or to a service-connected disability.  Therefore, the Board finds that a preponderance of the evidence is against the crucial element of nexus, and concludes that service connection for glaucoma is not warranted.  

In an April 2010 report, a VA neurological examiner found that the Veteran does not have epilepsy, and that he likely has pseudoseizures.  The examiner opined that diabetes is less likely as not a cause of pseudoseizures.  

VA outpatient records also note the presence of seizures or non-epileptic spells (Virtual VA record 08/12/2015), but do not relate these spells to a service-connected disability or disabilities. 

There is no medical opinion that purports to relate pseudoseizures or any other seizure disorder to service or to a service-connected disability.  Therefore, the Board finds that a preponderance of the evidence is against the crucial element of nexus, and concludes that service connection for a seizure disorder is not warranted.  

In a March 2009 report, a VA diabetes mellitus examiner found that the Veteran has a history of erectile dysfunction since 1999.  The examiner opined that erectile dysfunction is not related to diabetes mellitus.  There is no medical opinion that purports to relate erectile dysfunction to service or to a service-connected disability.  Therefore, the Board finds that a preponderance of the evidence is against the crucial element of nexus, and concludes that service connection for erectile dysfunction is not warranted.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Stroke Residuals

The Veteran is seeking the assignment of separate compensable ratings for claimed stroke residuals to include neurological impairment of the left upper and lower extremities.  While the assignment of multiple ratings for the same type of impairment, e.g. neurological impairment, affecting the same anatomical area, e.g., the left upper and lower extremities, is forbidden under VA law, see 38 C.F.R. § 4.7, the Board acknowledges that this provision does not entirely preclude the assignment of additional ratings where there is no overlap in symptomatology.  However, in this case, the sensory loss reported by the Veteran as stroke residuals affecting the left upper extremity and left lower extremity is among the same symptomatology currently included in the compensation for peripheral neuropathy.  This symptomatology includes pain, weakness, lack of sensation, and reduced reflexes.  

The Board observes that disability ratings are not assigned on the basis of the disability itself, but on the basis of the functional impairment caused by the disability.  Where multiple disabilities result in functional impairment affecting the same body part with and involving the same set or subset of symptoms, it is inappropriate to assign separate ratings for each disability.  Such is the case with the claimed neurological stroke residuals.  

For the reasons stated, the Board finds that a preponderance of the evidence is against the assignment of any separate ratings for stroke residuals causing reduced sensation in the left upper extremity and left lower extremity.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Diabetes

In an October 2002 rating decision, the RO granted service connection for diabetes mellitus and assigned an initial rating of 20 percent under Diagnostic Code 7913, effective November 30, 2000.  In March 2005, the RO proposed to sever service connection for diabetes mellitus on the basis that the Veteran had no service in Vietnam.  In a May 2005 rating decision, the RO severed service connection for diabetes mellitus effective August 1, 2005.  The Veteran successfully appealed that decision and in a November 2008 rating decision, the RO restored service connection effective August 1, 2005.

The current appeal arises from a claim for an increased rating received at the RO in January 2009.  In a June 2010 rating decision, the RO denied a rating in excess of 20 percent for diabetes mellitus.  

The criteria set out under Diagnostic Code 7913 provide a 20 percent rating where diabetes requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

A 40 percent rating is available where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  

A 60 percent rating where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A 100 percent rating where diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.
Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Diagnostic Code 7913 includes successive rating criteria, whereby the evaluation of each higher rating includes the criteria of each lower rating, such that, if one criterion is not met at any level, a claimant can only be rated at the level that does not require the missing criterion.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding, instead, that only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned). 

The Board finds that the words "with" and "plus," as used under Diagnostic Code 7913, are the equivalent of "and," signifying that each of the conditions listed in the provision must be met.  The disjunctive "or" separates episodes of ketoacidosis and hypoglycemic reactions signifying that either condition will satisfy that criterion, but that other criteria separated by conjunctives must also be satisfied.  

As the rating criteria are successive, the determination of entitlement to any rating in excess of 20 percent turns on a finding that the Veteran's diabetes mellitus requires regulation of activities.  

Here, there is no clinical recommendation of regulation of activities, i.e., the avoidance of strenuous occupational and recreational activities in order to control diabetes mellitus.  A VA examination in March 2009 includes the examiner's opinion that there is no restriction of activities related to diabetes.  

The Board acknowledges that the Veteran requested a statement from a VA physician in November 2004 regarding limitation of activities.  The examiner stated that the Veteran's diabetic neuropathy limits the use of his hands for fine motor activity, and that numbness in the lower extremities puts him at risk for injury.  The examiner stated that activity must be adapted to limit injuries such as blisters or other minimal trauma that could lead to infection.  

The Board observes that the limitations noted in the November 2004 report are not the equivalent of the limitation noted in the rating criteria.  As discussed above, the limitation of activities specified in the criteria is in the context of controlling the metabolic effects of diabetes.  The limitations noted in the November 2004 are simply the results of the disease and its complications.  

The Veteran has stated that his diabetes limits his ability to engage in strenuous activities; however, this is also not the equivalent of the rating criterion in question.  The regulation of activities must, like the other two criteria, be medically necessary to control the disease.  Thus, the combined criteria establish a progression of techniques to control symptoms, starting with medication, progressing to a restricted diet, and culminating at the 40 percent level with restriction of activities.  The Board finds that determining the appropriate treatment and control of diabetes mellitus is not capable of lay observation but requires medical knowledge.  Accordingly, the Board finds that there is no competent evidence of the need for regulation of activities to control diabetes mellitus.  Therefore, the criteria for any rating in excess of 20 percent are not met. 

There are no other complications of diabetes mellitus other than the already service-connected nephropathy with proteinuria and peripheral neuropathy.  Therefore assignment of separate compensable ratings is not warranted.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Peripheral Neuropathy 

In an August 2003 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities and assigned 10 percent ratings for each, effective October 28, 2002.  In a March 2005, the RO proposed to sever service connection for peripheral neuropathy on the basis that the Veteran had no service in Vietnam.  In a May 2005 rating decision, the RO severed service connection for peripheral neuropathy effective August 1, 2005.  The Veteran successfully appealed the reduction and in a November 2008 rating decision, the RO reinstated service connection effective August 1, 2005.  

In a June 2010 rating decision, the ratings for the lower extremities were increased to 20 percent, effective December 17, 2008, which was the inferred date of claim.  The rating for the right upper extremity was continued at 30 percent and the rating for the left upper extremity was increased to 20 percent, effective July 2, 2004.  

Under Diagnostic Code 8515, a 70 percent rating is warranted for the major extremity (60 percent minor) for complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  For incomplete paralysis that is severe, a 50 percent rating is warranted for the major extremity (40 percent minor).  For incomplete paralysis that is moderate, a 30 percent rating is warranted for the major extremity (20 percent minor).  For incomplete paralysis that is mild, a 10 percent rating is warranted for either extremity.  

Under Diagnostic Code 8520, a rating of 80 percent is warranted for complete paralysis such that the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  For incomplete paralysis that is severe, a 60 percent rating is available.  For incomplete paralysis that is moderately severe, a 40 percent rating is available.  For incomplete paralysis that is moderate, a 20 percent rating is for assignment.  And for incomplete paralysis that is mild, a 10 percent rating is for assignment.  

A March 2009 VA diabetes mellitus examination reveals a very decrepit spastic gait and the Veteran was using a cane for ambulation.  Examination of the feet revealed slight callus formation about the heel measuring 1-1/2 inches in diameter.  These areas were rough to palpation but nontender.  No erythema was noted and there were no ulcerations about the feet.  Motor strength was 5/5 with normal tone bulk and coordination.  Sensation was intact to fine touch and position in upper extremities.  Temperature sense was decreased on the left side and in a stocking distribution.  Vibration sense was decreased on the left compared to the right and was mildly diminished at the knees.  Reflexes were trace to 1+ and equal in the upper extremities, but were 2-3+ and equal at the knees.  They were absent at the ankles.  The examiner assessed polyneuropathy with moderate sensory loss in the feet.  Diabetes was the most likely cause of the polyneuropathy.  The examiner also assessed left-sided sensory loss secondary to a stroke.  As this happened post-coronary artery bypass graft, this was less likely due to diabetes and more likely due to the surgical procedure.  

The report of an April 2010 neurological examination reveals that motor strength was 5/5 with normal tone bulk and coordination.  Sensation was intact to fine touch in the right upper extremity and to position in both upper extremities.  Temperature sense was essentially absent on the left side.  Vibration sense was moderately impaired at the right knee, mild in the right hand, and absent on the left.  The Veteran had no reflexes except 1-2+ at the left knee jerk.

The report of a March 2011 peripheral neuropathy examination reveals that motor strength was 5/5 on the right and 0/5 on the left with normal tone and bulk.  The Veteran was very clumsy in use of the right hand and could barely hold a quarter.  He cannot grasp with the left hand at all.  Sensation was subjectively decreased to temperature in the right foot in a stocking distribution and subjectively absent on the left side.  Vibration sense was subjectively absent on the left side to the midline and mildly impaired at the right ankle.  Reflexes were trace to 1+ and equal at the knees.  They were absent elsewhere.  A CT of the head from June 1998 noted a lucency adjacent to the perimesencephalic cistern in the mesial right temporal lobe.  An MRI of February 2000 indicated no abnormality.  A CT of the head done in February 2002 reveals similar findings to the June 1998 CT scan.  However, the examiner was not sure he would call it a lacunar Infarct.  A CT of the head done in October 2008 had the same lucency on the right but it was more symmetrical with a similar but less intense lucency in the left hippocampus.  An MRA in November 2008 revealed a cystic lesion between the perimesencephalic cistern and hippocampus on the right side in the area of the CT lucency.  The images are a bit grainy and it is difficult to tell if this is truly parenchymal or not.  In any event it is outside the capsule thalamus and cerebral peduncle.  At best it involves the hippocampus posterior to the uncus.  

The March 2011 examiner assessed a "non-physiological neurological examination."  The strength the Veteran exhibits on examination would be insufficient to support his weight much less allow him to walk 15 yards, yet the imaging does not show a lesion that would produce weakness.  As such, the examiner opined that the weakness was feigned and unrelated to diabetes.  However would like MRI to see if there are any new lesions present.  The sensory examination was also determined to be feigned.  According to the examiner, vibration sensing does not split the midline as it does here.  Vibrating the left clavicle also vibrates the right clavicle, so the sensation should be intact bilaterally.  In addition the location of the reported lesions on CT and MRI are not in a position to cause either motor or sensory loss.  The examiner assessed that the Veteran may have mild incomplete sensory loss in the feet due to diabetic polyneuropathy.  

An April 2011 addendum reveals that an MRI of the brain shows a possible old left basal ganglion lacune.  The examiner noted that such a lesion would cause symptoms on the opposite side of the body hence is inconsistent with his symptoms.  

The report of a VA examination in January 2013 reveals complaint of burning pain in the feet and in the hands, numbness in the left upper extremity and left lower extremity, and some numbness in the right upper extremity and right lower extremity in a stocking-like distribution.  Constant pain was described as severe in the bilateral upper and lower extremities.  There were no paresthesias.  Numbness was assessed as moderate in the bilateral lower extremities and right upper extremity, but as severe in the left upper extremity.  Strength at the right elbow and wrist, grip, and pinch was normal.  There was no muscle movement at the left elbow, wrist, grip, or pinch.  Strength was normal in the right knee and ankle.  There was no muscle movement in the left knee or ankle.  There was no muscle atrophy.  Reflexes were normal in the upper extremities and lower extremities with the exception of the knees, which were both decreased.  Sensation was normal in the right shoulder, but was decreased in the left shoulder, right forearm, right hand, and right knee, and was absent in the left forearm, left hand, left knee, and bilateral ankles and feet.  Position sensing was decreased in the right upper extremity and was otherwise absent.  Vibration sensing was decreased in the upper extremities and absent in the lower extremities.  Cold sensation was absent.  Trophic changes were said to include sparse hair distribution from the knees.  

With respect to the right upper extremity, the January 2013 examiner assessed moderate incomplete paralysis of the median nerve and mild incomplete paralysis of the ulnar nerve.  With respect to the left upper extremity, the examiner assessed severe incomplete paralysis of the radial nerve, severe incomplete paralysis of the median nerve, and severe incomplete paralysis of the ulnar nerve.  With respect to the right lower extremity, the examiner assessed moderate incomplete paralysis of the sciatic nerve.  With respect to the left lower extremity, the examiner assessed moderate incomplete paralysis of the sciatic nerve and severe incomplete paralysis of the femoral nerve.

The January 2013 examiner noted that the Veteran's physical examination as well as previous examinations show normal bulk and tone but with left sided weakness.  The vibratory sense is asymmetric.  His light touch is asymmetric as well.  These motor and sensory changes if neurological would not be from a single cause.  It is likely that a component of the sensory loss that is in-stocking glove pattern is associated to his diabetes (service connected peripheral neuropathies).  The motor loss he has is inconsistent from examination to examination, but he is always extremely weak in the left.  Today he had some motor use but in recent examinations he has not.  Also he has normal bulk and tone which would not be seen in other hemiparesis conditions such as from spinal cord injury or stroke, as these would result in either increased tone/spasticity or flaccid limbs.  

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against any higher ratings for neurological impairment of the upper and lower extremities than is already assigned.  In essence, while the Veteran has asserted that his symptomatology is more than moderate in degree, and while he has at times demonstrated symptomatology to examiners that appears more than moderate in degree, the medical opinion evidence strongly indicates that his presentation to examiners is not consistent with any diagnosed disability in this case.  Notably, the Veteran's assertions of weakness are inconsistent with his normal muscle tone and bulk.  His assertions of sensory loss are inconsistent with what generally accepted medical principles would relate to the disabilities present in this case, whether service-connected or not.  His assertions of weakness and sensory loss are also inconsistent with the findings from multiple imaging reports.  In short, there is reason to find the Veteran's assertions and presentation to be lacking in credibility.  

The Board acknowledges the Veteran's assertions in support of higher ratings; however, the medical evidence is a significant factor in determining the credibility of his assertions.  In essence, the medical reports which have recorded the increased symptomatology have also given persuasive explanations as to why the increased symptomatology cannot be genuine.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  In this case, there is no competent or credible evidence that would counter the medical opinion evidence.

While there is no distinct line drawn by the medical evidence as to what symptomatology is genuine and what symptomatology is not genuine, the Board's determination in this case does not require such a distinct line.  The question before the Board is not whether the current rating is warranted, but is limited to whether higher ratings than already assigned are warranted.  In other words, whether the service-connected disabilities are productive of symptomatology that is more than moderate in degree.  Here, there is not at least an approximate balance of the evidence in favor of this assertion.  As such, the Board concludes that increased ratings for the peripheral neuropathy of the upper and lower extremities are not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Rating Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The rating schedule for diabetes mellitus includes the symptomatology reported by the Veteran in this case and permits separate ratings for complications of diabetes mellitus.  The basis for the denial of an increased rating in this case is the Board's finding that specific symptomatology reported by the Veteran is not present, and is not based on the failure of the rating schedule to accommodate the Veteran's symptomatology.  The rating schedule for neurological disabilities includes a broad array of symptomatology, including impairment of sensation, strength, and reflexes associated with neurological disabilities, and, in using categorizations such as mild, moderate, and severe, permits the assignment of ratings based on overall functional impairment rather than the presence of specific symptoms.  In short, there is nothing exceptional or unusual about the Veteran's disability picture because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not described such collective and combined effects of his service-connected disabilities or asserted that they render the rating schedules for diabetes mellitus and peripheral neuropathy inadequate.  

Effective Date Claims

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

For claims specifically reopened on the basis of new and material evidence after a final disallowance under 38 C.F.R. § 3.156(a), the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2). 

The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

The Federal Circuit reaffirmed that "the plain language of [section] 5110(b)(2)... only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).

In correspondence received in October 2002, the Veteran claimed entitlement to service connection for cause of death secondary to diabetes mellitus.  In an April 2003 rating decision, service connection for a cardiac disability and hypertension was denied.  In January 2004, the Veteran filed a Notice of Disagreement with the April 2003 rating decision and its denial of service connection for atherosclerotic cardiovascular disease.  A Statement of the Case addressing the issue of service connection for "atherosclerotic cardiovascular disease with hypertension, status post myocardial infarction" was sent to him on January 22, 2005.  The Veteran did not file a VA Form 9 in response to the Statement of the Case.  

Received within 60 days of the Statement of the Case were two VA Forms 21-4142, authorizing the release of medical records regarding a pancreatitis claim, as well as correspondence pertaining to diabetes mellitus and PTSD; a Report of Contact describing treatment records pertaining to a January 11, 2005, notice letter addressing glaucoma, diabetes mellitus, and TDIU issues; a withdrawal of appeal regarding a diabetes mellitus claim; and a Notice of Disagreement with the proposal to sever service connection for diabetes mellitus and peripheral neuropathy.  None of these documents can be accepted as a VA Form 9 or equivalent regarding the denial of service connection for a cardiac disability and hypertension as they do not address those issues.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

However, evidence received within one year of the April 2003 rating decision includes a letter dated February 3, 2004, from M. Al-Bassam, MD, in response to the RO's request for treatment records from that treatment provider.  That letter notes that the Veteran had been seen by the provider around 1990 and 1991, at which time, he underwent an angiography.  Dr. Al-Bassam noted that, to the best of his recollection, the Veteran did not have any significant coronary artery disease or atherosclerotic disease at that time or he would have undergone bypass surgery or angioplasty.  He also reported that he does not have any medical records pertaining to the Veteran.  

The Board finds that this letter constitutes new and material evidence regarding entitlement to service connection for a cardiac disability, as secondary to diabetes mellitus, as it is probative evidence addressing an unestablished fact at the time of the April 2003 decision.  The RO denied the claim on the basis that the Veteran's cardiac disability predated his diabetes mellitus (diagnosed in 1994) by many years and thus could not have been caused by his diabetes mellitus.  This letter provides competent evidence that, to the extent there was any heart pathology prior to 1991, it was not "significant."  Also persuasive is the fact that service connection was ultimately granted by the RO (in June 2010) on the basis that it was related to diabetes mellitus.  Indeed, in the June 2010 decision, the RO specifically cited to the 2004 letter from Dr. Al-Bassam.  

The Board finds that the February 2004 letter addresses the unestablished fact of a relationship of causation or aggravation between diabetes mellitus and a cardiac disability and it raises a reasonable possibility of substantiating the claim.  As such, it is new and material evidence and was received within one year of the April 2003 decision, within the meaning of 38 C.F.R. § 3.156(b), and must relate back to that decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  

Accordingly, as the date of entitlement is prior to the date of claim, the appropriate effective date for the grant of service connection for the cardiac disability is the later of the two dates, i.e., the October 28, 2002, date of claim.  There is no claim of entitlement to service connection for a cardiac disability at any time prior to that claim.  Therefore, an effective date prior to October 28 2002, is not warranted.  

Entitlement to Automobile and Adaptive Equipment 
or Adaptive Equipment Only

The appeal as to this issue arises from a VA Form 21-4502 (Application for Automobile or Other Conveyance and Adaptive Equipment Under 38 U.S.C. 3901-3904) received at the RO on August 5, 2009.

In order to establish entitlement to financial assistance in purchasing an automobile or other conveyance, or adaptive equipment, the Veteran must have a service-connected disability which includes one of the following: loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808, but in 38 C.F.R. § 4.71a, a 40 percent rating is available for amputation of the foot under diagnostic code 5167 or for "loss of use" of a foot under diagnostic codes 5283 or 5284.  The term "loss of use of a hand or foot" is defined elsewhere as existing when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2) (2015).

In this case, while the Veteran has asserted that his service-connected disabilities have resulted in the loss of use of his left foot and hand, the medical opinion evidence is against this assertion.  The January 2013 VA examiner specifically addressed this question and opined that, from the service-connected diabetes mellitus, cardiac disability, and peripheral neuropathy, the Veteran would not require automobile or adaptive equipment.

There is no medical opinion of record that purports to establish that the criteria for an automobile or adaptive equipment are met.  The Board has considered the Veteran's assertions but has found them to be lacking in credibility for the reasons discussed above with respect to the ratings for peripheral neuropathy.  

Accordingly, the Board concludes that the criteria for an automobile or adaptive equipment are not met.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to Specially Adapted Housing 
or a Special Home Adaption Grant.

The appeal as to this issue arises from a VA Form 26-4555 (Veterans Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant Under Title 38 U.S.C. 2101(a) or (b)) received at the RO on August 5, 2009.

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability that: includes the anatomical loss or loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a(b).  The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809a(a).

In this case, while the Veteran has asserted that his service-connected disabilities have resulted in the loss of use of his left lower extremity and left upper extremity, the medical opinion evidence is against this assertion.  The January 2013 VA examiner specifically addressed this question and opined that, from the service-connected diabetes mellitus, cardiac disability, and peripheral neuropathy, the Veteran would not require a special home adaptation grant or specially adapted housing.  

There is no medical opinion of record that purports to establish that the criteria for specially adapted housing or a special home adaption grant are met.  The Board has considered the Veteran's assertions but has found them to be lacking in credibility for the reasons discussed above with respect to the ratings for peripheral neuropathy.  

Accordingly, the Board concludes that the criteria for specially adapted housing or a special home adaption grant are not met.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in February 2009 and August 2009 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  As the claim of entitlement to service connection for hypertension is not being reopened, a medical opinion is not necessary.  

The RO has obtained medical examinations and opinions regarding the service connection claims and the claims for automobile and adaptive equipment, specially adapted housing, or a special home adaption grant.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO did not comply with that portion of the Board's remand instructions relating to issuing a Statement of the Case regarding most of the issues addressed here.  However, there is no prejudice resulting from this outcome as a Statement of the Case had already been issued and the appeal perfected with respect to those issues.  The RO obtained the requested opinions regarding the claims of entitlement to an automobile or adaptive equipment and specially adapted housing or a special home adaption grant.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



ORDER

Reopening of the claim of entitlement to service connection for glaucoma is granted.

Reopening of the claim of entitlement to service connection for hypertension is denied.

Service connection for glaucoma is denied.  

Service connection for pseudoseizures is denied.

Service connection for erectile dysfunction is denied.

A disability rating in excess of 20 percent for diabetes mellitus is denied.

Since December 17, 2008, a disability rating in excess of 20 percent disabling for peripheral neuropathy of the right lower extremity is denied.

Since December 17, 2008, a disability rating in excess of 20 percent disabling for peripheral neuropathy of the left lower extremity is denied.

A disability rating in excess of 30 percent for peripheral neuropathy of the right upper extremity is denied.

A disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.

A separate disability rating for neurological stroke residuals affecting the left upper and lower extremities is denied.

An effective date prior to October 28, 2002, for the award of service connection for atherosclerotic cardiovascular disease is granted.

A grant for automobile and adaptive equipment or adaptive equipment only is denied.

Specially adapted housing or a special home adaption grant is denied.


REMAND

The Board has assigned an earlier effective date for the grant of service connection for cardiac disability.  In implementing the Board's decision, the RO must make the initial determination as to the disability rating to be assigned during that period.  The disability rating assigned will impact the determination as to whether SMC based on the need for regular aid and attendance or housebound status is warranted as the specific type of SMC assigned in this case is on the basis of a disability rated at 100 percent with an additional service-connected disability ratable at 60 percent.  See 38 C.F.R. § 3.350(i).  Thus, the issue of entitlement to an effective date prior to December 17, 2008, for award of SMC based on the need for regular aid and attendance or housebound status is inextricably intertwined with the rating assigned.  

The issue of TDIU entitlement prior to December 17, 2008, is also intertwined with the rating determination.  

In June 2004, the Veteran filed a claim for an increased rating for his diabetes mellitus and complications.  He was afforded a VA examination in July 2004.  In early 2005, the RO received information regarding the Veteran's service which indicated that he did not serve in Vietnam.  A March 2005 rating decision is significant for two apparently separate actions.  The reasons and bases portion of the decision appears only to propose a severance of service connection for diabetes mellitus and peripheral neuropathy of the extremities for the reason that service in Vietnam was the basis for the initial award of service connection.  

While the reasons and bases portion of the decision does not address the concurrent increased rating claim or the results of the July 2004 examination, the rating codesheet reflects that the rating for the right lower extremity was increased to 20 percent, and the rating for the left lower extremity was increased to 20 percent.  Each increase was made effective July 2, 2004, the date of the VA examination.  The Board finds no authority that would accord the reasons and bases portion of the decision greater weight than rating codesheet.  Both portions of the decision represent the official determination of the RO, and both were sent to the Veteran.  For purposes of this remand, the Board finds that the ratings were in fact increased to the extent set out in the March 2005 rating codesheet.  

In a May 2005 rating decision, the RO severed service connection for peripheral neuropathy effective August 1, 2005.  Notably, the May 2005 rating codesheet also reflects the increased ratings for peripheral neuropathy effective July 2, 2004.  The Veteran successfully appealed the decision to sever service connection, and in a November 2008 rating decision, the RO reinstated service connection for diabetes mellitus and peripheral neuropathy, effective August 1, 2005.  However, the RO reinstated the ratings for each lower extremity at the 10 percent level, not at the 20 percent level indicated in the last rating codesheets sent to the Veteran prior to severance.  

In a June 2010 rating decision, the ratings for the lower extremities were each increased to 20 percent.  However, the effective date for the increase was December 17, 2008.  The current appeal arises from a claim for an increased rating received at the RO in January 2009.  The Board interprets the January 2009 claim as a timely Notice of Disagreement with the rating reduction imposed by the November 2008 decision.  To date, a Statement of the Case has not been issued regarding the issue of entitlement to restoration of the 20 percent ratings.  As the law and regulations governing reductions and restorations is distinct from the law governing increased ratings, the Board finds that the rating issue does not encompass the reduction.  Moreover, as the rating action establishes a distinct effective date of December 17, 2008, which is prior to the claim on appeal, the Board finds that the claim can be bifurcated consistent with that date.  

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Issue a Statement of the Case pertaining to the issues of entitlement to restoration of a 20 percent rating for peripheral neuropathy of the right lower extremity, reduced to 10 percent from July 2, 2004, to December 17, 2008, to include entitlement to a rating in excess of 10 percent for that period, and entitlement to restoration of a 20 percent rating for peripheral neuropathy of the right lower extremity, reduced to 10 percent from July 2, 2004, to December 17, 2008, to include entitlement to a rating in excess of 10 percent for that period, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely Substantive Appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the Statement of the Case.  38 C.F.R. § 20.202 (2015).  

If, and only if, the Veteran perfects the appeal to any issues, those issues must be returned to the Board for appellate review.

Implement the Board's decision to assign an earlier effective date for the grant of service connection for cardiac disability.  In so doing, make the initial determination as to the disability rating to be assigned during that period and a determination as to whether SMC based on the need for regular aid and attendance or housebound status is warranted.  If the combined rating prior to December 17, 2008, is less than total, make a determination as to whether TDIU is warranted during that period.  

If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the TDIU claim.  See 38 C.F.R. § 3.655 (2015). 

These issues must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


